DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-23-2020, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Regarding claims 13-14, previously restricted. However, the claims 13-14 has been examining together with claim 1-20.

Claim Rejections - 35 USC § 101
The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:
Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims directed to computer readable media that cover signal per se, which the USPTO rejected under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. The specification, paragraph [0143] described “ the computer-readable media.  Certainly, it may further comprise other hardware required for business.  The processor 2402 reads a corresponding computer program from the non-volatile memory 2410 into the memory 2408 and then runs it, forming a group creating device 2412.  Certainly, in addition to the software implementation mode, other implementation modes such as using logic devices or a combination of software and hardware ". 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to overcome the rejection by adding the limitation "non- transitory" to the claim.  Such as: A computer program product, comprising:  non- transitory computer-readable media comprising; _ _ _.
Since, the dependent claims 16-20 are depended directly or indirectly on the rejected independent claim 15, respectively; they are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnik (U.S. Pub. No. 2013/0059622) in view of Dailey (U.S. Pub. No. 2010/0177661).
Regarding claims 1 and 15, Agulnik teaches a method comprising: determining, according to a received type change instruction with respect to a group, a target group type of the group (fig. 1, 4, page 1, 4, par [0002-0006, 0040-0041]) (see once a radio affiliates with a particular group, it will receive all communications sent by other members of that group.  An entity within a radio communications network that has affiliation information can use then affiliation information to properly distribute communications from one affiliated radio to all other affiliated radios in a particular group, and Radios may affiliate with one or more groups at a time, and may change their affiliation over time, affiliating with new groups and disaffiliating with prior groups); 
selecting, according to a limiting condition on group affiliation information of group members imposed by the target group type (Police-Supervisors group and an Emergency Responders group, typical group), a group member within the group that does not satisfy  the limiting condition (page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]) (see disaffiliate the following UE1 402 from every group that the UE2 404 is currently affiliated with, and refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group); and 
removing the selected group member from the group (page 1, par [0005-0007, 0042]) (see the originating user may be removed from one or more of the groups, and may be associated with one or more new groups). 
Agulnik teaches a refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group (page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]), that is or obvious to a limiting condition on group affiliation information of group members imposed by the target group.
However, Dailey teaches a creation or modification of talk groups or workgroups, a limiting condition (dynamic maintenance, group members over time such that the required) on group affiliation information of group members imposed by the target group, and a group member within the group that does not satisfy the limiting condition (group members may be added and removed) (fig. 1, 4, page 4-5, par [0040-0042, 0048-0049])
 (see dynamic maintenance of a group and/or the dynamic creation of a group.  For example, the dynamic maintenance of a group refers to maintaining group members over time such that the required (and optional attributes) for that group are satisfied.  Accordingly, group members may be added and removed, for example, as shifts change in a manufacturing facility, and provided if the requisite number of members to satisfy the minimum attributes are not present.  It should be noted that the group rules can change based on certain conditions to increase or decrease the group dynamically).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Agulnik with Dailey, in order to allow quick and easy creation or modification of talk groups or workgroups.  The groups are defined based on attributes and rules required for the situation, application, event, etc. The various embodiments then dynamically assign or adds/removes the radio units needed for the talk group or workgroup (see suggested by Dailey on page 5, par [0049]). 
Regarding claim 13, Agulnik teaches a device (11/26) comprising: one or more processors (213/313) (fig. 1); and one or more computer-readable media storing computer-readable instructions that, executable by the one or more processors (fig. 1-3), cause the one or more processors to perform acts comprising: 
acquiring (granted) a creating request initiated by a creator with regard to an affiliated groups (fig. 1, page 4-5, par [0039-0041, 0050, 0052]) (see transmits a talk group affiliation request 418 requesting that it be affiliated with a new talk group TG1);  
according to group members selected by the creator for the affiliated groups/group communications  (users and Police-Supervisors group and an Emergency Responders group), displaying to the creator groups to which the group members belong, the groups displayed to the creator serving as alternative groups (fig. 1-4, page 4-5, par [0039-0041, 0050, 0052-0053]) (see corresponding groups UE2 is presently affiliated to via the display, and accepted and/or authorized.  At step 417, UE1 402 processes the follow response message 416.  Assuming authorization was granted, a message may displayed on a display of UE1 402);  
receiving one or more alternative groups selected by the creator from the alternative groups as related groups of the affiliated groups (users and Police-Supervisors group and an Emergency Responders group) (fig. 1, 4, page 4-5, par [0039-0041, 0050, 0052]) (see transmits a talk group affiliation request 418 requesting that it be affiliated with a new talk group TG1);  and 
limiting group affiliation information of the group members in the group communications to the related groups (fig. 1, 4,  page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]) (see disaffiliate the following UE1 402 from every group that the UE2 404 is currently affiliated with, and refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group). 
Agulnik teaches a refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group (page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]), that is or obvious to a limiting condition on group affiliation information of group members.
Agulnik teaches group communications and affiliated groups/group communications related group ((fig. 1, page 4-5, par [0039-0041, 0050, 0052]). But Agulnik does not mention the cooperative group. 
However, Dailey teaches a creation or modification of talk groups or workgroups, a limiting condition (dynamic maintenance, group members over time such that the required) on group affiliation information of group members imposed by the target group, and a group member within the group that does not satisfy the limiting condition (group members may be added and removed) (fig. 1, 4, page 4-5, par [0040-0042, 0048-0049])
 (see dynamic maintenance of a group and/or the dynamic creation of a group.  For example, the dynamic maintenance of a group refers to maintaining group members over time such that the required (and optional attributes) for that group are satisfied.  Accordingly, group members may be added and removed, for example, as shifts change in a manufacturing facility, and provided if the requisite number of members to satisfy the minimum attributes are not present.  It should be noted that the group rules can change based on certain conditions to increase or decrease the group dynamically).  
Dailey also teaches a creation of a group for that group are satisfied in manufacturing facility and an interface 130 may be provided that displays dynamic group assignment information.  In particular, the interface includes a Group ID field 132 from which a group (e.g., Group ID stored in the central database) may be selected, (page 3-4, par [0035, 0042-0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Agulnik with Dailey, in order to allow quick and easy creation or modification of talk groups or workgroups.  The groups are defined based on attributes and rules required for the situation, application, event, etc. The various embodiments then dynamically assign or adds/removes the radio units needed for the talk group or workgroup (see suggested by Dailey on page 5, par [0049]). 
Regarding claim 2, Agulnik teaches the type change instruction is used to change an original group type of the group to another group type among alternative group types (page 1-2, 4, 6-7, par [0001, 0005, 0019, 0041, 0055-0056, 0059-0065]) (see changes to group membership made by the second UE device and even through the second client UE device's changing group, and talk groups TG3-TG5).

Regarding claims 3 and 16 Agulnik teaches the alternative group types comprise at least one of the following: 
A common group, wherein the common group (audio/Voice) imposes no limitations on the group affiliation information of group members (page 1, par [0001, 0005-0006]) (see Police-Supervisors" group and an "Emergency Responders" group, and may receive, or be configured to receive, audio from group members in those two groups); 
But Agulnik does not mention at least one of the following:
a cooperative group, wherein the cooperative group limits the group affiliation information of group members to a plurality of set related groups;  
an internal group, wherein the internal group limits the group affiliation information of group members to a set internal group;  and 
an industry group, wherein the industry group limits the group affiliation information of group members to one or more set industry types.
However, Dailey teaches a creation or modification of talk groups or workgroups.  The groups are defined based on attributes and rules required for the situation, application, event, etc. The various embodiments then dynamically assign or adds/removes the radio units needed for the talk group or workgroup (page 5, par [0049]), and 
Dailey teaches a cooperative group, wherein the cooperative group limits the group affiliation information of group members to a plurality of set related groups (page 4, par [0042]), or 
an industry (manufacturing facility) group, wherein the industry group limits the group affiliation information of group members to one or more set industry types (manufacturing facility) (page 4-5, par [0035, 0042, 0048]) (see group members may be added and removed, for example, as shifts change in a manufacturing facility.  Dynamic creation of a group can include, for example, creating a group for a single purpose, such as based on a work ticket, and the group may be one that is continuously active, such as at an industrial facility having different shifts.).
Note: only one need to show.
Therefore the combination of Agulnik and Dailey is teaching the limitation of claim.

Regarding claims 7 and 19, Dailey teaches determining that the target group type results in that the group affiliation information among group members in the group are not the same (fig. 1, page 1, par [0002]) (see workers on a job site or emergency rescue personnel, such as firemen, policemen, and paramedics at a scene may use mobile radio systems when communicating.  Depending on the circumstance, job or incident different types of individuals (e.g., different workers or emergency personnel) communicate using a single channel defining a communication or call group);  and
 granting (applicable) the group members in the group a privilege to mutually browse the group affiliation information (fig. 1, page 1, par [0002-0003, 0007]) (see each radio that needs to participate in the group must be programmed with all the groups in which that radio (or user) might be included.  Accordingly, call groups are defined in a fairly static manner because adding a new group requires all applicable radios to be reprogrammed with the new group information).  
 
Regarding claim 8, Dailey teaches determining displaying a group message from a group member based on a communication session on a communication session interface corresponding to the communication session (fig. 7, page 5, par [0043-0046]).
 
Regarding claim 9, Dailey teaches displaying group affiliation information of the group member in a related display region corresponding to the group message on the communication session interface (130/140) (fig. 1-2, 6-7, page 3, 5, par [0026-0029, 0045]) 
(see displays dynamic group assignment information.  In particular, the interface includes a Group ID field 132 from which a group (e.g., Group ID stored in the central database) may be selected, such as from a drop-down menu.  Alternatively, if the Group ID is known, the Group ID may be typed into the Group ID field 132). 

Regarding claim 14, Dailey teaches the group affiliation information of a respective group member includes information indicating a group to which the respective group member belongs (fig. 1-4, page par [0043-0047]). 
 
Regarding claim 20, Dailey teaches displaying a group message from a group member based on a communication session on a communication session interface corresponding to the communication session (fig. 7, page 5, par [0043-0046]); and 
displaying group affiliation information of the group member in a related display region corresponding to the group message on the communication session interface (130/140) (fig. 1-2, 6-7, page 3, 5, par [0026-0029, 0045]) 
(see displays dynamic group assignment information.  In particular, the interface includes a Group ID field 132 from which a group (e.g., Group ID stored in the central database) may be selected, such as from a drop-down menu.  Alternatively, if the Group ID is known, the Group ID may be typed into the Group ID field 132). 
 
5.	Claims 4-6, 10, 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnik (U.S. Pub. No. 2013/0059622) in view of Dailey (U.S. Pub. No. 2010/0177661) in view of Mcdonald (U.S. Pub. No. 2015/0079920).

Regarding claims 4 and 17, Agulnik teaches the selecting, according to the limiting condition for group affiliation information of group members imposed by the target group type, group members within the group that does not satisfy the limiting condition (page 1, 4-7, par [0003-0006, 0025, 0040-0041, 0052-0054, 0060, 0065, 0068]) (see disaffiliate the following UE1 402 from every group that the UE2 404 is currently affiliated with, and refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group); comprises: 
determining that the limiting condition corresponds to the target group type limits the group affiliation information of group members to a set group (page 1, 4-7, par [0003-0006, 0025, 0041, 0039, 0052-0054, 0060, 0065, 0068]) (see setting up a talk group, a user of the followed UE (hereinafter "target 
user") or perhaps a communications network 10 operator may pre-define affiliated member UE's with a particular group and assign the group a particular group ID (identification), 
confirming a group needed to be set with an administrative member of the group (page 1, 3-4, par [0004, 0027, 0040-0041, 0049]) (see assigned for talk group use on an as-needed basis, response message 414 initially authorizing or confirming authorization, setting up a talk group, and members of groups for group calls are statically defined.  That is, a user, or administrator working on behalf of the user); and
 according to a confirmation result returned by the administrative member, selecting, from the group, group members having group affiliation information unrelated to a group set by the administrative member (page 1, 5-6, par [0004, 0006, 0019, 0052, 0056]) (see "Police-Supervisors" group and an "Emergency Responders" group, that is unrelated to a group).
Agulnik teaches members of groups for group calls are statically defined.  That is, a user, or administrator working on behalf of the user, indicates to the switching and/or or radio network a list of participants of a talk group at the time of the call or in advance of the call (page 1, par [0004]), that is or obvious to administrative member.  
 However, Mcdonald also teaches Group members for group calls may be statically or dynamically defined.  That is, in a first example, a user or administrator working on behalf of the user may indicate to the switching and/or radio network (perhaps at a call controller); that is administrative member (fig. 1, page 1, 4, par [0009, 0032]) (see an administrator or dispatcher to initiate infrastructure-sourced group communications to groups of SDs 11-16).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Agulnik and Dailey with Mcdonald, in order provide an administrative or dispatch access to SDs 11-16 and conference server 26, and allow an administrator or dispatcher to initiate infrastructure-sourced group communications to groups of SDs 11-16, including the summing function provided by conference server 26, among other features and functions (see suggested by Mcdonald on page 4, par [0032]). 
 
Regarding claim 5, Mcdonald teaches the group set by the administrative member comprises at least one internal group (track group) to which the administrative member belongs (fig. 1, 3, page 4-5, par [0032, 0040-0042]) (see a particular group may dynamically affiliate (and/or disassociate) with that group and a controller may be configured to track group membership and route calls accordingly). 

Regarding claim  6, Mcdonald teaches the group set by the administrative member further comprises at least one external group to which other group members (26/34) in the group belong, wherein the administrative member (38) does not belong to the external group (42, 44 and 46) (fig. 1, page 4-5, par [0032, 0040]). 

Regarding claim 10, Mcdonald teaches transmitting a type change prompt message to an administrative member of the group (page 1, 7, par [0009, 0063]) (see group calls may continue in a manner similar to that set forth in message transmissions, and change a channel switch, frequency selector, or other knob or input from its current setting to a setting to match a talkgroup, frequency, channel, or other group identifier of the call originating group); and 
according to an operation made by the administrative member in response to the type change prompt message, receiving the type change instruction returned by the administrative member (page 1, 7, par [0009, 0063]) (see the switching and/or radio network may track group membership and route new group calls according to the current group membership, and set forth in message transmissions).
  
Regarding claim 12, Mcdonald teaches group affiliation information of a respective group member includes information indicating a group to which the respective group member belongs (fig. 1, page par [0056-0057]) (see indicating a desire of its user to transmit auditory data to its subscribed group members in group G_B 44 (in this case, including only SD 13).  Accordingly, and in response, the SD 14 captures its user's voice, encodes the voice into one or more voice packets, and transmits the one or more voice packets in a G_B_call_audio.sub.--2 313 transmission, and which allows a dispatcher to generate and transmit dispatch instructions or other types of audio to one or more groups of SDs.). 

Regarding claim 18, Mcdonald teaches the group set by the administrative member comprises: at least one internal group( track group)  to which the administrative member belongs (fig. 1, 3, page 4-5, par [0032, 0040-0042]) (see a particular group may dynamically affiliate (and/or disassociate) with that group and a controller may be configured to track group membership and route calls accordingly); 
or at least one internal group to which the administrative member belongs and at least one external group to which other group members in the group belong, wherein the administrative member does not belong to the external group (42, 44 and 46) (fig. 1, page 4-5, par [0032, 0040]). 
Note: only one need to show.

 Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claim 11, Agulnik teaches a method comprising: determining, according to a received type change instruction with respect to a group, a target group type of the group (fig. 1, 4, page 1, 4, par [0002-0006, 0040-0041]), selecting, according to a limiting condition on group affiliation information of group members imposed by the target group type (Police-Supervisors group and an Emergency Responders group, typical group), a group member within the group that does not satisfy  the limiting condition (page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]), Agulnik teaches a refrain from further mirroring any group membership affiliation changes made, and changes to group membership and/or changes to relative group (page 1, 4-7, par [0003-0006, 0025, 0041, 0052-0054, 0060, 0065, 0068]). And
Dailey teaches a creation or modification of talk groups or workgroups, a limiting condition (dynamic maintenance, group members over time such that the required) on group affiliation information of group members imposed by the target group, and a group member within the group that does not satisfy the limiting condition (group members may be added and removed) (fig. 1, 4, page 4-5, par [0040-0042, 0048-0049]), determining that the target group type results in that the group affiliation information among group members in the group are not the same (fig. 1, page 1, par [0002]), and
Mcdonald also teaches Group members for group calls may be statically or dynamically defined.  That is, in a first example, a user or administrator working on behalf of the user may indicate to the switching and/or radio network (perhaps at a call controller) (fig. 1, page 1, 4, par [0009, 0032]). 
The above prior art of record, however, fail to disclose or render obvious: “the group members satisfies the limiting condition for the group affiliation information of the group members imposed by an alternative group type;  and transmitting to the administrative member of the group the type change prompt message for the alternative group type”, as specified in the claim 11. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Tan H. Trinh				
Division 2648
February 18, 2021

/TAN H TRINH/             Primary Examiner, Art Unit 2648